[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER (re #103)
After hearing held on defendants' motion to dismiss, it is hereby Ordered: denied, for the following reasons:
"[P]ursuant to Practice Book Sec. 198, the exclusive method to raise the issue of nonjoinder of an indispensable party is by way of a motion to strike the plaintiff's complaint." Hilton v.New Haven 233 Conn. 701, 723 (1995). The failure to join an indispensable party does not implicate jurisdiction; W. G.Glenney Co. v. Bianco, 27 Conn. App. 199, 202 (1992); and will not defeat an action on a claim that the court lacked jurisdictional authority to render its judgment. DeRosa v.DeRosa, 22 Conn. App. 114, 117 (1990).
Gaffney, J.